   Case 1:21-mj-00522-JRC Document 1 Filed 04/28/21 Page 1 of 6 PageID #: 1




KDE:DR
F.#2018R00551

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               FILED UNDER SEAL

           - against -                                 COMPLAINT

ANASHON KAMALOV,                                       (18 U.S.C. § 1029(a)(4))
     also known as “Anas,”
                                                       0-
                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               ALAN FOWLER, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to law and

acting as such.

               On or about March 11, 2021, within the Eastern District of New York and

elsewhere, the defendant ANASHON KAMALOV, also known as “Anas,” together with

others, did knowingly, and with the intent to defraud, possess device-making equipment, to

wit: one Deftun MSR-X6 magnetic stripe card reader writer, which conduct affected

interstate commerce.

               (Title 18, United States Code, Section 1029(a)(4))

               The source of your deponent’s information and the grounds for his belief are

as follows:1


       1
               Because the purpose of this Complaint is to set forth only those facts necessary
   Case 1:21-mj-00522-JRC Document 1 Filed 04/28/21 Page 2 of 6 PageID #: 2

                                                                                                  2

       1.      I have been a Special Agent with the FBI since 2016, and I have been

personally involved in the investigation of this matter. I am currently assigned to the FBI’s

Eurasian Organized Crime Task Force. In this capacity, I have participated in investigations

concerning organized crime and violent crime, among other offenses. During my time with

the FBI, I have participated in investigations of racketeering enterprises, extortion, unlawful

drug trafficking, and violent crimes, including robbery and, among other things, have

conducted or participated in surveillance, the execution of search warrants, debriefings of

informants, reviews of taped conversations, and have participated in investigations that

included the interception of wire communications. I have also been involved in the

investigation of cases involving the production, use and trafficking of counterfeit access

devices.

       2.      On or about March 9, 2021, the Honorable Cheryl L. Pollak, Chief United

States Magistrate Judge for the Eastern District of New York, signed a warrant (the “March 9

Warrant”) authorizing the search of the residence of the defendant ANASHON KAMALOV

(the “Premises”).

       3.      On or about March 11, 2021, law enforcement agents with the Federal Bureau

of Investigation executed the March 9 Warrant at the Premises. Prior to the execution of the

March 9 Warrant, the defendant ANASHON KAMALOV had been arrested by agents with

the Department of Homeland Security, Homeland Security Investigations, on a complaint

signed in the Southern District of New York as part of a separate investigation.




to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:21-mj-00522-JRC Document 1 Filed 04/28/21 Page 3 of 6 PageID #: 3

                                                                                              3

       4.     During the execution of the March 9 Warrant, agents encountered the

defendant ANASHON KAMALOV’s significant other. (KAMALOV had previously been

arrested and removed from the Premises prior to the execution of the March 9 Warrant.)

During the search of the Premises, which is a one-bedroom apartment, agents recovered from

the entryway closet, among other things, one Deftun MSR-X6 magnetic stripe card

reader/writer (the “Device”), shown in the photograph below:




       5.     Based on my training, experience and involvement in the investigation, I know

that such devices can be used to capture data from access devices, such as credit and debit

cards, and impose such data on blank cards to manufacture fraudulent access devices.

Indeed, the box containing the Device indicated that 20 blank magnetic stripe cards were

included in the box. Only 16 blank magnetic stripe cards were recovered from the Premises

during the search of the March 9 Warrant.

       6.     In addition, during the execution of the March 9 Warrant, agents also

discovered a document that purports to be a New Jersey state driver’s license (the

“Fraudulent License”). This document was located in a wallet, which contained
Case 1:21-mj-00522-JRC Document 1 Filed 04/28/21 Page 4 of 6 PageID #: 4
   Case 1:21-mj-00522-JRC Document 1 Filed 04/28/21 Page 5 of 6 PageID #: 5

                                                                                             5

       7.     Based on United States Department of State records, I believe that the

Individual is a real person who used to reside in the United States and is now living in

Uzbekistan. Furthermore, law enforcement has reviewed surveillance video from a location

in New Jersey that shows an individual believed to be the defendant ANASHON

KAMALOV using the Fraudulent License to cash a check.

       8.     Further, during the execution of the March 9 Warrant, law enforcement agents

also discovered five debit or banking cards in the name of the Individual, including some

issued by banks headquartered outside of New York State. Law enforcement also

discovered three consecutively numbered blank checks in the name of the Individual, issued

by a bank headquartered outside of New York. Two of the checks were signed with the

name of the Individual.

              WHEREFORE, your deponent respectfully requests that an arrest warrant

issue so that the defendant ANASHON KAMALOV, also known as “Anas,” may be dealt

with according to law. Your affiant also respectfully requests that this affidavit and any

issued arrest warrant be sealed as the defendant remains at large (although he has been
Case 1:21-mj-00522-JRC Document 1 Filed 04/28/21 Page 6 of 6 PageID #: 6
